ORDER

PER CURIAM.
Plaintiffs, Best Brokers, Inc. and Welch Brokerage, Inc., d/b/a/ WBBI (“WBBI”), appeal from the order of the trial court granting summary judgment in favor of defendants, the International Brotherhood of Teamsters (“IBT”), in an action for damages for breach of contract. IBT cross-appeals from the trial court’s judgment dismissing its counterclaim for failure to state a claim upon which relief can be granted. We affirm.
An extended opinion would serve no prece-dential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).